|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

LAUREN HARV|N, : Civil No. 3:17-cv-2254
Plaintiff (Judge Mariani)
V. .
SUPER|NTENDENT LAWRENCE

MAHALLY, et al.,
Defendants

ORDER

AND NOW, this ‘ 2`{" day of March, 2019, upon consideration of Defendants’
motion (Doc. 16), and for the reasons set forth in the Court’s Memorandum of the same
date, lT |S HEREBY ORDERED THAT:

1. The motion (Doc. 16) to dismiss is GRANTED in part and DEN|ED in part as
follows:

a. The motion is GRANTED with respect to Plaintift”s claims for monetary
relief against the Defendants in their official capacities These claims
are DlSMlSSED in their entirety.

b. The motion is GRANTED with respect to the claims against Defendant
Mahally based on lack of personal involvement. The Clerk of Court is
directed to TERM|NATE Lawrence Mahally as a party to this action.

c. The motion is DEN|ED with respect to the claims against Defendants
Zakarauska, Demming, Verbyla, Goyne, and White based on lack of
personal involvement.

d. The motion is GRANTED with respect to the Equal Protection Claim.
This claim is DlSMlSSED in its entirety.

 

The motion (Doc. 16) for summary judgment based on failure to exhaust
administrative remedies is DEN|ED. ’

Defendants Zakarauska, Demming, Verbyla, Goyne, and White shall file an
answer to the remaining claims in Plaintiff’s complaint (Doc. 1) or appropriate
pretrial motion on or before March 28, 2019.

    

Robert D`.v Ma`riani
United States District Judge

